                  EXHIBIT B




Case 2-20-20230-PRW,    Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                       Description: Exhibit B, Page 1 of 18
                               Pachulski Stang Ziehl & Jones LLP
                                          780 Third Avenue
                                             34th Floor
                                         New York, NY 10017
                                                                 January 31, 2021
IDS                                                              Invoice 127469
                                                                 Client   75015
                                                                 Matter   00002
                                                                          IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 01/31/2021
               FEES                                              $116,238.50
               EXPENSES                                              $383.61
               TOTAL CURRENT CHARGES                             $116,622.11

               BALANCE FORWARD                                   $178,210.23
               LAST PAYMENT                                      $173,210.23
               TOTAL BALANCE DUE                                 $121,622.11




       Case 2-20-20230-PRW,      Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                Description: Exhibit B, Page 2 of 18
Pachulski Stang Ziehl & Jones LLP                                            Page:     2
Rochester Drug Co-Op O.C.C.                                                  Invoice 127469
75015 - 00002                                                                January 31, 2021




  Summary of Services by Professional
  ID        Name                              Title               Rate        Hours               Amount

 CAK        Knotts, Cheryl A.                 Paralegal          425.00        2.70             $1,147.50

 GSG        Greenwood, Gail S.                Counsel            700.00       23.30         $16,310.00

                                                                              47.90         $33,530.00
 IDS        Scharf, Ilan D.                   Partner            700.00
                                                                              82.10         $57,470.00
 JSP        Pomerantz, Jason S.               Partner            700.00
                                                                               4.20             $1,785.00
 LSC        Canty, La Asia S.                 Paralegal          425.00
                                                                               4.20             $1,932.00
 LSC        Canty, La Asia S.                 Paralegal          460.00
                                                                               3.20             $1,264.00
 MDJ        DesJardien, Melisa                Other              395.00
 WLR        Ramseyer, William L.              Counsel            700.00        4.00             $2,800.00

                                                                            171.60          $116,238.50




       Case 2-20-20230-PRW,          Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                    Description: Exhibit B, Page 3 of 18
Pachulski Stang Ziehl & Jones LLP                                                     Page:     3
Rochester Drug Co-Op O.C.C.                                                           Invoice 127469
75015 - 00002                                                                         January 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                               Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                            15.60                       $10,920.00

 BL                 Bankruptcy Litigation [L430]                              4.20                        $2,680.50

 CA                 Case Administration [B110]                                2.60                        $1,154.00

 CO                 Claims Admin/Objections[B310]                             8.70                        $6,090.00

 CP                 Compensation Prof. [B160]                                16.40                        $8,692.00

 GC                 General Creditors Comm. [B150]                           19.70                       $13,790.00

 PD                 Plan & Disclosure Stmt. [B320]                           43.50                       $30,450.00

 RPO                Ret. of Prof./Other                                       0.70                         $490.00

 SL                 Stay Litigation [B140]                                   54.10                       $37,702.00

 TI                 Tax Issues [B240]                                         6.10                        $4,270.00

                                                                                  171.60             $116,238.50




       Case 2-20-20230-PRW,                Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                          Description: Exhibit B, Page 4 of 18
Pachulski Stang Ziehl & Jones LLP                                            Page:     4
Rochester Drug Co-Op O.C.C.                                                  Invoice 127469
75015 - 00002                                                                January 31, 2021


  Summary of Expenses
  Description                                                                                   Amount
Conference Call [E105]                                                                     $56.21
Legal Vision Atty Mess Service                                                            $144.00
Pacer - Court Research                                                                      $7.30
Postage [E108]                                                                             $52.80
Reproduction Expense [E101]                                                                $99.00
Reproduction/ Scan Copy                                                                    $24.30

                                                                                                $383.61




       Case 2-20-20230-PRW,          Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                    Description: Exhibit B, Page 5 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127469
75015 - 00002                                                                                  January 31, 2021


                                                                                       Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 01/06/2021   JSP      AA       Review latest A/R report                                0.40        700.00        $280.00
 01/06/2021   JSP      AA       Correspondence with B. Bieber regarding A/R             0.10        700.00         $70.00
 01/07/2021   JSP      AA       Review preliminary preference report                    0.70        700.00        $490.00
 01/08/2021   JSP      AA       Further review of preliminary preference report from    1.40        700.00        $980.00
                                B. Riley in preparation for call regarding same
 01/08/2021   JSP      AA       Call w/ W. Weitz, D. Greenblatt re: preferences and     0.40        700.00        $280.00
                                next steps
 01/12/2021   JSP      AA       Review preference information for various vendors       1.40        700.00        $980.00
 01/13/2021   JSP      AA       Review correspondence regarding OptiSource              0.10        700.00         $70.00
                                settlement
 01/16/2021   JSP      AA       Review preference documents from W. Weitz               1.30        700.00        $910.00
 01/19/2021   JSP      AA       Review correspondence form W. Weitz and D.              1.20        700.00        $840.00
                                Greenblatt concerning preference analysis
 01/20/2021   JSP      AA       Correspondence/analysis regarding A/R issues            0.60        700.00        $420.00
 01/20/2021   JSP      AA       Confer with C. Hill and othersl regarding A/R issues    0.30        700.00        $210.00
 01/20/2021   IDS      AA       Telephone call with Debtor's counsel regarding          0.30        700.00        $210.00
                                collections.
 01/21/2021   JSP      AA       Call with B. Bieber and counsel for Alden Pharmacy      0.40        700.00        $280.00
                                regarding A/R settlement issues
 01/21/2021   JSP      AA       Review correspondence from B. Bieber/J. Kinney          0.10        700.00         $70.00
                                regarding Alden Pharmacy settlement
 01/22/2021   JSP      AA       Correspondence regarding Alden Pharmacy                 0.40        700.00        $280.00
                                settlement
 01/23/2021   JSP      AA       Confer with B. Bieber (including review of proposed     0.40        700.00        $280.00
                                changes) - Alden Pharmacy
 01/24/2021   JSP      AA       Review preference information from W. Weitz and         1.20        700.00        $840.00
                                D. Greenblatt for call tomorrow regarding same
 01/25/2021   JSP      AA       Call with D. Greenblatt and W. Weitz regarding          0.50        700.00        $350.00
                                preference analysis
 01/25/2021   JSP      AA       Review correspondence from B. Bieber and others         0.30        700.00        $210.00
                                regarding Hometown Pharmacy
 01/28/2021   JSP      AA       Review/revise Alden Pharmacy settlement                 0.70        700.00        $490.00
                                documents
 01/28/2021   JSP      AA       Confer with B. Bieber regarding Alden Pharmacy          0.40        700.00        $280.00
                                settlement documents
 01/28/2021   JSP      AA       Call with C. Hill regarding Alden release and           0.10        700.00         $70.00




       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 6 of 18
Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Rochester Drug Co-Op O.C.C.                                                                     Invoice 127469
75015 - 00002                                                                                   January 31, 2021


                                                                                        Hours           Rate         Amount
                                settlement agreement
 01/28/2021   JSP      AA       Correspondence regarding Your Hometown                   0.30        700.00          $210.00
                                Pharmacy
 01/29/2021   JSP      AA       Correspondence from W. Weitz/D. Greenblatt               0.40        700.00          $280.00
                                regarding preferences
 01/31/2021   JSP      AA       Review preference information from B. Riley group        2.20        700.00        $1,540.00

                                                                                        15.60                      $10,920.00

  Bankruptcy Litigation [L430]
 01/04/2021   IDS      BL       Review UST motion to compel.                             0.40        700.00          $280.00
 01/04/2021   IDS      BL       Review Global settlement agreement regarding             0.40        700.00          $280.00
                                motion to compel.
 01/05/2021   JSP      BL       Analysis regarding pending litigation (Hiscox)           2.20        700.00        $1,540.00
 01/11/2021   LSC      BL       Draft pro hac vice motion, certification, and order      0.40        460.00          $184.00
                                for J.S. Pomerantz.
 01/19/2021   LSC      BL       Prepare and file pro hac vice motion and order for J.    0.30        460.00          $138.00
                                Pomerantz.
 01/25/2021   MDJ      BL       Arrange for mail service of OCUC Joinder to Debtor       0.30        395.00          $118.50
                                Objection to Payment/Advancement of Defense
                                Costs.
 01/29/2021   GSG      BL       Confer with I. Scharf re follow-up to Doud motion        0.20        700.00          $140.00
                                and NY estimation motion.

                                                                                         4.20                       $2,680.50

  Case Administration [B110]
 12/24/2020   LSC      CA       Update critical dates memo.                              0.60        425.00          $255.00
 12/29/2020   LSC      CA       Update critical dates memo.                              0.60        425.00          $255.00
 01/20/2021   LSC      CA       Update critical dates memo.                              0.70        460.00          $322.00
 01/27/2021   LSC      CA       Update critical dates memo.                              0.70        460.00          $322.00

                                                                                         2.60                       $1,154.00

  Claims Admin/Objections[B310]
 01/20/2021   JSP      CO       Analysis regarding NYAG claim issues                     0.80        700.00          $560.00
 01/20/2021   JSP      CO       Call with B. Feldman, C. Hill and others regarding       0.50        700.00          $350.00
                                NYAG issues
 01/22/2021   JSP      CO       Correspondence regarding NYAG claim                      0.60        700.00          $420.00
 01/25/2021   IDS      CO       Review NYAG motion for claim allowance.                  1.00        700.00          $700.00




       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 7 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127469
75015 - 00002                                                                                  January 31, 2021


                                                                                       Hours           Rate        Amount
 01/26/2021   JSP      CO       Analysis regarding NYAG issues, including claim,        2.60        700.00        $1,820.00
                                proposed confirmation order language
 01/26/2021   JSP      CO       Correspondence regarding NYAG claim issues              0.60        700.00         $420.00
 01/29/2021   JSP      CO       Analysis regarding NYAG claim issues                    1.60        700.00        $1,120.00
 01/29/2021   JSP      CO       Correspondence regarding NYAG claim                     0.30        700.00         $210.00
 01/29/2021   JSP      CO       Call with I. Shcarf and B. Riley regarding NYAG         0.20        700.00         $140.00
                                claim
 01/29/2021   IDS      CO       Call with B. Riley regarding claims and analysis.       0.50        700.00         $350.00

                                                                                        8.70                      $6,090.00

  Compensation Prof. [B160]
 12/04/2020   LSC      CP       Prepare PSZJ's August - October monthly                 1.30        425.00         $552.50
                                statements.
 12/17/2020   LSC      CP       Finalize and coordinate filing and service of August    0.60        425.00         $255.00
                                and September monthly statements.
 12/28/2020   LSC      CP       Revise PSZJ's August - October monthly statements.      0.60        425.00         $255.00
 12/30/2020   LSC      CP       Prepare PSZJ's November monthly statement.              0.50        425.00         $212.50
 01/07/2021   WLR      CP       Review correspondence from Jason Pomerantz              0.20        700.00         $140.00
                                regarding scheduling of 2nd interim and forward to
                                Cheryl Knotts and La Asia Canty re same
 01/11/2021   MDJ      CP       File CNO of GlassRatner 6th Monthly Fee                 0.50        395.00         $197.50
                                Statement and file and serve 7th GlassRatner
                                Monthly Fee Statement.
 01/11/2021   LSC      CP       Revise and finalize GlassRatner November monthly        0.50        460.00         $230.00
                                statement (.3); draft CNO for GlassRatner October
                                monthly statement (.2).
 01/21/2021   LSC      CP       Draft PSZJ CNOs for the months of August through        0.40        460.00         $184.00
                                November 2020.
 01/21/2021   JSP      CP       Correspondence from C. Hill regarding fee               0.10        700.00          $70.00
                                applications
 01/22/2021   MDJ      CP       File CNOs re 4th-7th Monthly Fee Statements.            1.30        395.00         $513.50
 01/22/2021   WLR      CP       Review and revise Dec. 2020 fee statement for           0.80        700.00         $560.00
                                interim fee application
 01/25/2021   WLR      CP       Review and revise Dec. 2020 statement for fee           0.30        700.00         $210.00
                                application
 01/25/2021   MDJ      CP       File and arrange for service of GlassRatner 8th         0.40        395.00         $158.00
                                Monthly Fee Statement..
 01/26/2021   CAK      CP       Begin drafting spreadsheet in preparation of 2nd        1.00        425.00         $425.00




       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 8 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127469
75015 - 00002                                                                                  January 31, 2021


                                                                                       Hours           Rate        Amount
                                Interim fee application
 01/27/2021   MDJ      CP       Attention to filing and service of Eighth Monthly       0.70        395.00         $276.50
                                Fee Statement; Email exchanges with L. Canty re
                                same.
 01/27/2021   WLR      CP       Draft 2nd interim fee application                       1.20        700.00         $840.00
 01/27/2021   WLR      CP       Review and revise 2nd interim fee application           1.50        700.00        $1,050.00
 01/27/2021   LSC      CP       Prepare December monthly statement.                     0.50        460.00         $230.00
 01/27/2021   JSP      CP       Correspondence regarding second interim fee             0.20        700.00         $140.00
                                application
 01/27/2021   JSP      CP       Work on Second Interim Fee Application                  1.70        700.00        $1,190.00
 01/28/2021   CAK      CP       Update spreadsheet in preparation of 2nd Interim fee    0.20        425.00          $85.00
                                application
 01/28/2021   CAK      CP       Review and update 2nd Interim fee application           1.50        425.00         $637.50
 01/28/2021   JSP      CP       Review Second Interim Fee Application                   0.40        700.00         $280.00

                                                                                       16.40                      $8,692.00

  General Creditors Comm. [B150]
 01/06/2021   JSP      GC       Notes for call with Liquidating Trustees regarding      1.40        700.00         $980.00
                                case status
 01/06/2021   IDS      GC       Email memo to Committee in lieu of meeting.             0.80        700.00         $560.00
 01/06/2021   IDS      GC       Review docket and pleadings regarding case status.      0.20        700.00         $140.00
 01/11/2021   JSP      GC       Attention to issues regarding upcoming Committee        0.60        700.00         $420.00
                                call
 01/11/2021   JSP      GC       Review updated case time-line from C. Hill              0.40        700.00         $280.00
 01/12/2021   JSP      GC       Agenda items for Committee call                         0.30        700.00         $210.00
 01/14/2021   JSP      GC       Prepare for Committee call                              0.40        700.00         $280.00
 01/14/2021   JSP      GC       Participate on Committee call                           0.70        700.00         $490.00
 01/14/2021   IDS      GC       Agenda for committee call.                              0.40        700.00         $280.00
 01/14/2021   IDS      GC       Committee call regarding DS litigation pending          0.70        700.00         $490.00
                                matters plan.
 01/14/2021   IDS      GC       Prepare for Committee meeting                           0.30        700.00         $210.00
 01/15/2021   JSP      GC       Review revised Liquidating Trust Agreement from         0.50        700.00         $350.00
                                C. HIll
 01/15/2021   JSP      GC       Correspondence to Committee regarding disclosure        0.20        700.00         $140.00
                                statement approval
 01/15/2021   JSP      GC       Confer with Liquidating Trustee regarding case          0.90        700.00         $630.00




       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 9 of 18
Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Rochester Drug Co-Op O.C.C.                                                                     Invoice 127469
75015 - 00002                                                                                   January 31, 2021


                                                                                        Hours           Rate         Amount
                                status
 01/17/2021   JSP      GC       Prepare for call with Liquidating Trustees               1.60        700.00        $1,120.00
 01/17/2021   JSP      GC       Correspondence from C. Hill regarding updated case       0.40        700.00          $280.00
                                status/time-line
 01/18/2021   JSP      GC       Call with B. Boe, B. Michaelson and I. Scharf            0.50        700.00          $350.00
                                regarding liquidating trustee matters
 01/19/2021   JSP      GC       Call with T. Buck regarding transition to Liquidating    0.10        700.00           $70.00
                                Trust
 01/19/2021   JSP      GC       Review draft consulting agreement                        0.70        700.00          $490.00
 01/20/2021   JSP      GC       Analysis regarding case time-line                        0.40        700.00          $280.00
 01/20/2021   JSP      GC       Outline issues to discuss during Committee call          0.30        700.00          $210.00
                                tomorrow
 01/20/2021   JSP      GC       Work on draft consulting agreement                       0.60        700.00          $420.00
 01/20/2021   JSP      GC       Confer with T. Buck regarding draft consulting           0.10        700.00           $70.00
                                agreement
 01/20/2021   IDS      GC       Draft agenda for committee meeting.                      0.20        700.00          $140.00
 01/21/2021   JSP      GC       Prepare for Committee call                               0.70        700.00          $490.00
 01/21/2021   JSP      GC       Participate on Committee call                            0.50        700.00          $350.00
 01/21/2021   JSP      GC       Review/notes on draft transition report from B.          1.20        700.00          $840.00
                                Riley group in preparation for call tomorrow
                                regarding same
 01/21/2021   IDS      GC       Attend Committee call.                                   0.50        700.00          $350.00
 01/22/2021   JSP      GC       Call with C. Hill regarding transition issues            0.30        700.00          $210.00
 01/22/2021   JSP      GC       Call with B Riley group regarding transition to          0.40        700.00          $280.00
                                Liquidating Trust
 01/25/2021   JSP      GC       Revise correspondence regarding transition tasks -       0.70        700.00          $490.00
                                Liquidating Trustees
 01/26/2021   JSP      GC       Correspondence regarding consulting agreements           0.60        700.00          $420.00
 01/27/2021   JSP      GC       Call with B. Riley team and I. Scharf regarding          0.50        700.00          $350.00
                                transition issues - liquidating trust
 01/28/2021   JSP      GC       Prepare for Committee call                               0.60        700.00          $420.00
 01/28/2021   JSP      GC       Participate on committee call                            0.50        700.00          $350.00
 01/28/2021   IDS      GC       Committee meeting regarding case status, Plan DS.        0.50        700.00          $350.00

                                                                                        19.70                      $13,790.00




       Case 2-20-20230-PRW,               Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                         Description: Exhibit B, Page 10 of 18
Pachulski Stang Ziehl & Jones LLP                                                               Page:    10
Rochester Drug Co-Op O.C.C.                                                                     Invoice 127469
75015 - 00002                                                                                   January 31, 2021


                                                                                        Hours           Rate        Amount

  Plan & Disclosure Stmt. [B320]
 01/04/2021   JSP      PD       Review documents/correspondence in connection            1.90        700.00        $1,330.00
                                with amended plan/disclosure statement issues
 01/04/2021   JSP      PD       Analysis regarding KERP/KIEP issues raised by C.         0.70        700.00         $490.00
                                Hill
 01/07/2021   JSP      PD       Analysis regarding remaining plan/disclosure             2.50        700.00        $1,750.00
                                statement issues
 01/11/2021   JSP      PD       Confer with C. Hill regarding plan/disclosure            0.40        700.00         $280.00
                                statement issues
 01/11/2021   JSP      PD       Review Merck objection to plan, including analysis       0.80        700.00         $560.00
                                of response to same
 01/11/2021   IDS      PD       Review and comment on Merck DS objection.                0.80        700.00         $560.00
 01/11/2021   IDS      PD       Prepare for disclosure statement hearing.                1.00        700.00         $700.00
 01/11/2021   IDS      PD       Telephone call with Jason Pomerantz regarding DS         0.40        700.00         $280.00
                                hearing.
 01/12/2021   JSP      PD       Call with C. Hill and I. Scharf regarding plan and       0.60        700.00         $420.00
                                disclosure statement issues, including Merck
                                objection
 01/12/2021   IDS      PD       Prepare for DS hearing.                                  1.20        700.00         $840.00
 01/12/2021   IDS      PD       Telephone call with Debtor's counsel regarding DS.       0.50        700.00         $350.00
 01/12/2021   IDS      PD       Email to committee regarding DS.                         0.20        700.00         $140.00
 01/12/2021   IDS      PD       Prepare for call with Debtor counsel regarding DS.       0.20        700.00         $140.00
 01/13/2021   JSP      PD       Call with C. Hill, I. Scharf and N. Basagla regarding    0.60        700.00         $420.00
                                objections to plan/disclosure statement
 01/13/2021   JSP      PD       Review/analyze Merck and OUST objections to              1.70        700.00        $1,190.00
                                disclosure statement and responses to same
 01/13/2021   JSP      PD       Analysis regarding exculpation/release issues            1.60        700.00        $1,120.00
 01/13/2021   IDS      PD       Telephone conference with BSK regarding DS               0.50        700.00         $350.00
                                objections.
 01/13/2021   IDS      PD       Review Merck DS objection.                               0.40        700.00         $280.00
 01/13/2021   IDS      PD       Review UST DS objection.                                 0.80        700.00         $560.00
 01/13/2021   IDS      PD       Review plan/DS objections.                               1.80        700.00        $1,260.00
 01/14/2021   JSP      PD       Confer with C. Hill regarding plan/disclosure            0.30        700.00         $210.00
                                statement issues
 01/14/2021   JSP      PD       Analysis regarding Out-In/Opt-Out issue in               1.60        700.00        $1,120.00
                                connection with plan/disclosure statement
 01/14/2021   JSP      PD       Analysis regarding release/exculpation issues raised     1.80        700.00        $1,260.00



       Case 2-20-20230-PRW,           Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                     Description: Exhibit B, Page 11 of 18
Pachulski Stang Ziehl & Jones LLP                                                             Page:    11
Rochester Drug Co-Op O.C.C.                                                                   Invoice 127469
75015 - 00002                                                                                 January 31, 2021


                                                                                      Hours           Rate        Amount
                                by OUTS/Debtor based on call with C. Hill
 01/14/2021   JSP      PD       Analysis of liquidating trust issues based on call     0.70        700.00         $490.00
                                with C. Hill
 01/14/2021   IDS      PD       Prepare for DS hearing.                                2.50        700.00        $1,750.00
 01/15/2021   IDS      PD       Prepare for hearing on DS.                             1.80        700.00        $1,260.00
 01/15/2021   IDS      PD       Telephone call with C. Hill regarding DS hearing.      0.20        700.00         $140.00
 01/15/2021   IDS      PD       Telephone call with Jason Pomerantz regarding DS       0.20        700.00         $140.00
                                hearing.
 01/15/2021   IDS      PD       Attend DS hearing.                                     1.90        700.00        $1,330.00
 01/15/2021   JSP      PD       Prepare for hearing on Second Amended Disclosure       2.20        700.00        $1,540.00
                                Statement
 01/15/2021   JSP      PD       Attend hearing on Second Amended Disclosure            1.90        700.00        $1,330.00
                                Statement
 01/15/2021   JSP      PD       Confer with C. Hill regarding letter from Committee    0.30        700.00         $210.00
                                in support of plan
 01/15/2021   JSP      PD       Call with C. Hill prior to hearing on Second           0.30        700.00         $210.00
                                Amended Disclosure Statement
 01/15/2021   JSP      PD       Review draft order from C. Hill concerning             0.40        700.00         $280.00
                                Disclosure Statement
 01/15/2021   IDS      PD       Draft plan support letter.                             0.30        700.00         $210.00
 01/18/2021   JSP      PD       Attention to plan confirmation issues                  1.90        700.00        $1,330.00
 01/18/2021   IDS      PD       Pachulski Stang Ziehl & Jones team call with LT        0.50        700.00         $350.00
                                regarding case status/ transition issues.
 01/18/2021   IDS      PD       Prepare for call with LT.                              0.20        700.00         $140.00
 01/20/2021   IDS      PD       Telephone call with Debtor's counsel regarding         0.50        700.00         $350.00
                                NYAG P/M language.
 01/20/2021   IDS      PD       Revew memo/ research regarding estimation.             1.80        700.00        $1,260.00
 01/20/2021   IDS      PD       Review NYAG requested language in content of           0.30        700.00         $210.00
                                plan.
 01/26/2021   IDS      PD       Telephone call with L. Testa regarding NYAG            0.80        700.00         $560.00
                                issues with Plan.
 01/26/2021   IDS      PD       Telephone call with C. Hill regarding NYAG issues      0.20        700.00         $140.00
                                with Plan.
 01/26/2021   IDS      PD       Telephone with Jason regarding NYAG.                   0.20        700.00         $140.00
 01/26/2021   IDS      PD       Telephone call with C. Mehri regarding plan/DS.        0.60        700.00         $420.00
 01/26/2021   IDS      PD       Work on confirmation/ plan issues including            1.50        700.00        $1,050.00
                                transitions plan.




       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 12 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:    12
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127469
75015 - 00002                                                                                  January 31, 2021


                                                                                        43.50                     $30,450.00

  Ret. of Prof./Other
 01/27/2021   IDS      RPO      Call with B. Riley, Jason Pomerantz regarding           0.70        700.00          $490.00
                                retention agreements for Rochester Drug Co-op
                                employees.

                                                                                         0.70                       $490.00

  Stay Litigation [B140]
 01/04/2021   GSG      SL       Review district court docket re status of insurance     0.50        700.00          $350.00
                                litigation.
 01/04/2021   GSG      SL       Draft joinder re opposition to stay motion by Doud.     8.60        700.00        $6,020.00
 01/05/2021   GSG      SL       Draft/review joinder re opposition to stay motion by    0.60        700.00          $420.00
                                Doud.
 01/12/2021   GSG      SL       Review issues in advance of call with debtor's          0.40        700.00          $280.00
                                counsel; email J.S. Pomerantz and I. Scharf re Doud
                                joinder and outstanding issues.
 01/13/2021   JSP      SL       Call with C. Hill, B. Feldman and others regarding      0.50        700.00          $350.00
                                response to Doud relief from stay motion
 01/13/2021   IDS      SL       Telephone conference with BSK regarding Doud lift       0.50        700.00          $350.00
                                stay.
 01/13/2021   GSG      SL       Conference call with J.S. Pomerantz, I. Scharf,         0.40        700.00          $280.00
                                Debtor's counsel, and insurance counsel re Doud
                                stay relief.
 01/13/2021   GSG      SL       Draft/revise opposition to stay relief based on         0.90        700.00          $630.00
                                updated status.
 01/13/2021   GSG      SL       Emails among counsel re insurance briefing and          0.10        700.00           $70.00
                                additional pleadings for review re Doud stay relief.
 01/19/2021   GSG      SL       Review related stay relief pleadings from I. Scharf     2.10        700.00        $1,470.00
                                and insurance coverage pleadings re debtor.
 01/19/2021   GSG      SL       Research/review additional cases re shared              0.80        700.00          $560.00
                                insurance.
 01/19/2021   GSG      SL       Draft/revise joinder and opposition to stay relief by   4.50        700.00        $3,150.00
                                Doud.
 01/21/2021   JSP      SL       Review draft opposition/joinder in connection with      1.60        700.00        $1,120.00
                                Doud motion for relief from stay
 01/21/2021   IDS      SL       Initial review and revision of joinder regarding Doud   2.00        700.00        $1,400.00
                                motion for stay relief.
 01/21/2021   IDS      SL       Review research regarding police power regarding        1.80        700.00        $1,260.00
                                NY AG
 01/21/2021   IDS      SL       Revise joinder to Doud stay relief objection.           1.70        700.00        $1,190.00



       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 13 of 18
Pachulski Stang Ziehl & Jones LLP                                                                Page:    13
Rochester Drug Co-Op O.C.C.                                                                      Invoice 127469
75015 - 00002                                                                                    January 31, 2021


                                                                                         Hours           Rate        Amount
 01/21/2021   GSG      SL       Emails re Doud stay motion.                               0.10        700.00          $70.00
 01/22/2021   JSP      SL       Review Doud opposition/joinder                            1.20        700.00         $840.00
 01/22/2021   JSP      SL       Calls with C. Hill regarding Doud opposition/joinder      0.30        700.00         $210.00
 01/22/2021   IDS      SL       Review and revise objection to David lift stay            1.40        700.00         $980.00
                                motion.
 01/22/2021   GSG      SL       Call with J.S. Pomerantz re joinder status (.1);          0.20        700.00         $140.00
                                emails to/from counsel re 1/25 meeting (.1).
 01/22/2021   GSG      SL       Revise and blackline joinder re opposition to stay by     1.40        700.00         $980.00
                                Doud.
 01/23/2021   JSP      SL       Correspondence regarding joinder/opposition - Doud        0.90        700.00         $630.00
 01/24/2021   JSP      SL       Review detailed comments to joinder (with Debtor)         2.30        700.00        $1,610.00
                                in opposition to Doud lift stay motion
 01/24/2021   IDS      SL       Work on objection/ joinder to Doud lift stay.             1.00        700.00         $700.00
 01/24/2021   GSG      SL       Review blackline and comments from insurance              0.30        700.00         $210.00
                                counsel and debtor; emails re same.
 01/25/2021   JSP      SL       Review revised joinder/objection - Doud stay relief       1.80        700.00        $1,260.00
                                motion - in preparation for call regarding same
 01/25/2021   JSP      SL       Call with B. Feldman, C. Hill, I. Scharf and G.           0.50        700.00         $350.00
                                Greenwood regarding Doud
 01/25/2021   IDS      SL       Call regarding joinder to objection to Doud lift stay.    0.50        700.00         $350.00
 01/25/2021   IDS      SL       Review and revise joinder to objection to Doud lift       1.80        700.00        $1,260.00
                                stay.
 01/25/2021   GSG      SL       Conference call with debtor's counsel and insurance       0.50        700.00         $350.00
                                counsel re Doud stay relief.
 01/25/2021   GSG      SL       Review IDS comments and revise and finalize               0.40        700.00         $280.00
                                joinder re opposition to Doud stay relief.
 01/25/2021   LSC      SL       Prepare certificate of service and file and serve         0.70        460.00         $322.00
                                joinder to objection to motion for relief from stay to
                                advance defense costs via email.
 01/27/2021   JSP      SL       Notes for call tomorrow regarding Doud matter             1.30        700.00         $910.00
 01/28/2021   JSP      SL       Call with I. Scharf, C. Hill, B. Feldman regarding        0.60        700.00         $420.00
                                Doud motion to lift stay
 01/28/2021   IDS      SL       Telephone call with Debtor counsel regarding Doud         0.50        700.00         $350.00
                                lift stay motion.
 01/28/2021   IDS      SL       Prepare for Doud lift stay motion.                        2.50        700.00        $1,750.00
 01/28/2021   GSG      SL       Conference call among counsel re Doud lift stay           0.50        700.00         $350.00
                                motion.
 01/29/2021   JSP      SL       Attend (telephonic) Doud hearing                          0.90        700.00         $630.00




       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 14 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:    14
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127469
75015 - 00002                                                                                  January 31, 2021


                                                                                       Hours           Rate         Amount
 01/29/2021   IDS      SL       Prepare for Doud lift stay hearing.                     1.80        700.00        $1,260.00
 01/29/2021   IDS      SL       Attend hearing regarding Doud lift stay hearing.        1.50        700.00        $1,050.00
 01/29/2021   IDS      SL       Telephone call with Debtor's counsel regarding          0.50        700.00          $350.00
                                Doud lift stay hearing. (part)
 01/29/2021   IDS      SL       Telephone call with Gail Greenwood regarding            0.30        700.00          $210.00
                                Doud lift stay hearing. (part)
 01/29/2021   IDS      SL       Memo to committee regarding Doud lift stay              0.60        700.00          $420.00
                                hearing.
 01/29/2021   GSG      SL       Attend hearing re Doud lift stay motion.                0.80        700.00          $560.00

                                                                                       54.10                      $37,702.00

  Tax Issues [B240]
 01/04/2021   JSP      TI       Analysis regarding tax issues raised by DOJ counsel     0.80        700.00          $560.00
                                in connection with IRS settlement
 01/05/2021   JSP      TI       Call with I. Shcarf, C. Hill and B. Feldman             0.40        700.00          $280.00
                                regarding IRS settlement agreement.
 01/05/2021   IDS      TI       Telephone call with Debtor Counsel regarding IRS        0.30        700.00          $210.00
                                settlement.
 01/06/2021   JSP      TI       Follow up regarding pending DOJ/IRS issues              0.80        700.00          $560.00
                                concerning settlement
 01/07/2021   JSP      TI       Correspondence regarding settlement agreement           0.70        700.00          $490.00
                                terms - IRS/DOJ
 01/08/2021   JSP      TI       Review correspondence/redline document regarding        0.90        700.00          $630.00
                                tax settlement
 01/11/2021   JSP      TI       Attention to issues regarding IRS/DOJ settlement        0.70        700.00          $490.00
 01/11/2021   IDS      TI       Final review of IRS settlement (.8); email to C.Hill    1.00        700.00          $700.00
                                regarding same (.2).
 01/12/2021   JSP      TI       Correspondence from B. Feldman regarding tax            0.50        700.00          $350.00
                                settlement

                                                                                        6.10                       $4,270.00

  TOTAL SERVICES FOR THIS MATTER:                                                                             $116,238.50




       Case 2-20-20230-PRW,           Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                     Description: Exhibit B, Page 15 of 18
Pachulski Stang Ziehl & Jones LLP                                                   Page:    15
Rochester Drug Co-Op O.C.C.                                                         Invoice 127469
75015 - 00002                                                                       January 31, 2021



 Expenses

 09/17/2020   LV         Legal Vision Atty/Mess. Service- Inv. 07776, L Rodriguez     144.00


 01/11/2021   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                    1.60


 01/11/2021   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                     0.10


 01/18/2021   CC         Conference Call [E105] AT&T Conference Call, JSP                3.68


 01/21/2021   CC         Conference Call [E105] Loop Up Conference Call, IDS            27.77


 01/25/2021   RE         ( 990 @0.10 PER PG)                                            99.00


 01/25/2021   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                    1.50


 01/25/2021   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                     0.30


 01/25/2021   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                     0.30


 01/25/2021   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                    1.50


 01/25/2021   RE2        SCAN/COPY ( 23 @0.10 PER PG)                                    2.30


 01/25/2021   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                    2.10


 01/25/2021   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                    1.70


 01/26/2021   PO         Postage Charges                                                52.80


 01/26/2021   RE2        SCAN/COPY ( 94 @0.10 PER PG)                                    9.40


 01/27/2021   RE2        SCAN/COPY ( 34 @0.10 PER PG)                                    3.40


 01/27/2021   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                     0.10




       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 16 of 18
Pachulski Stang Ziehl & Jones LLP                                              Page:    16
Rochester Drug Co-Op O.C.C.                                                    Invoice 127469
75015 - 00002                                                                  January 31, 2021



 01/28/2021   CC         Conference Call [E105] Loop Up Conference Call, IDS       21.19


 01/29/2021   CC         Conference Call [E105] Loop Up Conference Call, IDS        3.57


 01/31/2021   PAC        Pacer - Court Research                                     7.30
   Total Expenses for this Matter                                              $383.61




       Case 2-20-20230-PRW,            Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit B, Page 17 of 18
Pachulski Stang Ziehl & Jones LLP                                                         Page:    17
Rochester Drug Co-Op O.C.C.                                                               Invoice 127469
75015 - 00002                                                                             January 31, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        01/31/2021

Total Fees                                                                                            $116,238.50

Total Expenses                                                                                               383.61

Total Due on Current Invoice                                                                          $116,622.11

  Outstanding Balance from prior invoices as of        01/31/2021          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed              Balance Due
 126943                   12/31/2020                $82,260.00              $26.33                      $5,000.00

             Total Amount Due on Current and Prior Invoices:                                          $121,622.11




       Case 2-20-20230-PRW,             Doc 1330-2, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                       Description: Exhibit B, Page 18 of 18
